DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (U.S. Pub. No. 2015/0051500) (previously cited) in view of Wei et al. (U.S. Pub. No. 2017/0347895) and Flitsch et al. (U.S. Pub. No. 2017/0024555).
Regarding claim 1, Elliott discloses:
A method of obtaining blood pressure data (Paragraph 0022), implemented using an intelligent oscillometric blood pressure measurement (IOBPM) device comprising an inflatable cuff (Paragraph 0036-0038 discloses wherein the device can include an oscillometric means with a cuff), a pressure sensor (Paragraphs 0036 and 0040 discloses wherein the device includes a pressure or force sensor), communication circuitry (Paragraph 0142: communications capability to connect to the Internet, a cellular telephone network or other communications means), a memory (paragraph 0111: memory), and one or more processors (paragraph 0001: processor) the method comprising: pairing the IOBPM device and a second device through the communication circuitry, wherein the second device is associated with an identity of the user (Paragraph 0142-0148 discloses wherein the device through the use of the PHHCD transmits the acquired data to a user’s computer system), obtaining, by the one or more processors, data associated with the user (paragraph 0001 discloses wherein the device collects personal health data of the user); determining, by the one or more processors, an identity of the user based on data associated with the user (paragraph 0081 discloses wherein the device contains a sensor for deriving the identity of the user); obtaining, by the one or more processors, blood pressure data from the user and associating the blood pressure data with the identity of the user (paragraphs 0036-0038 and 0074 disclose wherein the pressure sensor is used to determine the blood pressure of the user and paragraph 0081 discloses wherein the derived measurements relating to the user’s health are directly associated with the user), wherein the blood pressure data are generated by the pressure sensor (paragraphs 0036-0038 and 0074 disclose wherein the pressure sensor is used to determine the blood pressure of the user); and sending, by the one or more processors through the communication circuitry, data indicating the identity of the user and the blood pressure data to the second device (Paragraph 0148 discloses wherein the acquired signals or measurements can be transmitted to another device including a user’s computer system (second device)).
Yet Elliott does not disclose:
wherein the IOBPM is not associated with the identity of a user; wherein the obtained data associated with the user comprise: (b) data indicating the second device is associated with the identity of the user.
However, in the same field of connected measuring devices, Wei discloses:
wherein the IOBPM is not associated with the identity of a user (paragraphs 0043-0044 disclose wherein the measuring device 110 may be a clinical device (associated with a clinical setting, not a particular user) and wherein the clinical device may be an oscillometric blood pressure device and at least figure 1-A and paragraph 0046 disclose wherein the measuring device 110 is in connection with a network including in connection with a terminal 130 such that the oscillometric blood pressure measuring device would be an intelligent oscillometric blood pressure measuring device (IOBPM) and paragraph 0048 disclose wherein the terminal may include a mobile device or personal computer (first device associated with a user)); wherein the obtained data associated with the user comprise: (b) data indicating the second device is associated with the identity of the user (paragraphs 0094-0095, 0235, and 0248-0249 disclose wherein the generated data from the measuring device (first device) may be accessed from the terminal 130 (second device) if there is identity verification of the identity of the user or subject). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the IOBPM is not associated with the identity of a user, as taught by Wei, in order to allow the measurement device to be a communal device associated with a hospital or clinical setting such that the device can be used by multiple patients and so that the personal or privileged medical information is only shared with the appropriate person or people.
Yet the combination does not disclose:
wherein the data associated with the user comprise: (a) data indicating that the BPM device and the second device are paired.
However, in the same field of pairing and connecting smart medical devices capable of measuring blood pressure, Flitsch discloses:
wherein the data associated with the user comprise: (a) data indicating that the BPM device and the second device are paired (paragraphs 0007, 0145-0147, and 0158 disclose wherein the system uses feedback or signal data indicating that a biometric device (first device) and a smart device (second device) are paired and at least paragraphs 0138 and 0169 disclose wherein the biomedical device measures blood pressure).

Regarding claim 2, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
storing the blood pressure data in a user account associated with the identity of the user (paragraph 0151 discloses wherein the measurement data can be stored with other derived information of the user (identity) and paragraph 0081 discloses wherein the measurement data is associated directly with the user’s identity).
Regarding claim 3, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
wherein the pressure sensor is selected from the group consisting of: a force sensor, a force sensitive resistor, a mechanical sensor, a load sensor, a load cell, a strain gauge, a piezo sensor, a membrane potentiometer, and any combination thereof (Paragraph 0040 discloses wherein the pressure sensor for determining blood pressure is a force sensor).
Regarding claim 5, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
Wherein the IOBPM device and the second device are paired through a wireless communication protocol (Paragraph 0142-0146 discloses wherein the device transmits the acquired data to a RSDS (second device) through the internet).
Additionally, in the same field of health based monitoring systems, Flitsch discloses:
paragraphs 0006 and 0013 discloses wherein the biometric device and secondary devices are connected via a network).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Elliott to incorporate pairing the device and a second device through the communication circuitry, wherein the second device is associated with the user, wherein the data associated with the user comprise data indicating that the IOBPM device and the second device are paired, as taught by Flitsch, in order to verify the identity of the user so as to increase the security of the transmission of health data to only verified parties and transmit relevant data to the user’s phone. 
Regarding claim 6, Elliott in view of Wei and Flitsch discloses the method of claim 5. Elliott further discloses:
wherein the second device is associated with the user via a hardware characteristic of the second device or via credentials received from an application running on the second device (Paragraph 0148-0149 discloses wherein the PHHCD of the system is in communication with a remote location which can include the user’s computer system or appropriately licensed applications and paragraph 0014 discloses wherein the PHHCD can be integrated into a cellphone, tablet, or PDA).
Regarding claim 8, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
wherein the data associated with the user comprise biometric data, and wherein determining the identity of the user comprises providing the biometric data to a classifier to Paragraph 0081 discloses wherein the identity information can be derived from taking a fingerprint of the user).
Regarding claim 9, Elliott in view of Wei and Flitsch discloses the method of claim 8. Elliott further discloses:
wherein the biometric data are selected from the group consisting of: motion data, ECG data, PPG data, blood pressure data, arm circumference data, bioelectrical impedance analysis (BIA) data, finger print sensor data, and any combinations thereof (Paragraph 0081 discloses wherein the identity information can be derived from a sensor taking a fingerprint of the user).
Regarding claim 10, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
wherein the data associated with the user comprise user input specifying the identity of the user (Paragraph 0081 discloses wherein a sensor acquires signal data associated with the identity of the user).
Regarding claim 11, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
wherein the data associated with the user comprise data generated by one or more sensors of the intelligent oscillometric blood pressure measurement device (Paragraph 0081 discloses wherein the identity of the user can be associated with signals from the sensor from the blood flow occlusion means and paragraphs 0036-0038 disclose wherein the blood flow occlusion means include oscillometrics).
Regarding claim 12, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
Paragraph 0148 discloses wherein the remote device can process data for further analysis and output the analyzed data to the user).
Regarding claim 13, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
wherein the intelligent oscillometric blood pressure measurement device comprises a user interface (Paragraph 0192 discloses wherein the device contains an interface), wherein the method further comprising displaying the identity of the user or information derived therefrom on the user interface of the intelligent oscillometric blood pressure measurement device (Paragraph 0144 discloses wherein the device visually displays the measurement data).
Regarding claim 14, Elliott in view of Wei and Flitsch discloses the method of claim 1. Elliott further discloses:
wherein the second device comprises a user interface, wherein the method further comprising displaying the identity of the user or information derived therefrom on the user interface of the second device (Paragraph 0148 discloses wherein the remote device includes a computer system for providing or displaying the measurement data).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Wei and Flitsch, as applied to claim 1, and further in view of Arrizza (U.S. Pub. No. 2016/0261974) (previously cited).
Regarding claim 7, Elliott discloses the method of claim 5. Yet Elliott does not disclose:
wherein the second device is the closest connectable device.

wherein the second device is the closest connectable device (Paragraph 0073 discloses wherein the device can be configured to connect to the physically closest device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second device is the closest connectable device, as taught by Arrizza, as a simple substitution for the connecting means of Elliot, to achieve the predictable result of connecting to a nearby device that can analyze or display the measurement data and also allow for easy pairing and communication means based on proximity. 
Allowable Subject Matter
Claims 15-16 and 20 allowed. The following is an examiner’s statement of reasons for allowance: With regard to claim 15, the closest prior art of record, Elliott in view of Chen et al. (U.S. Pub. No. 2018/0078156) (previously cited), fails to disclose “determining, by the one or more processors of the second device, an identity of the user using the oscillometric blood pressure data, comprising applying a classifier to the oscillometric blood pressure data to determine the identity of the user”, in combination with the other limitations of claim 15. Claims 16 and 20 are allowable by virtue of their dependence from claims 15.
Response to Amendment
Applicant amended claims 1 and 15 in the response filed 02/26/2021.	
Response to Arguments
The Applicant’s arguments with respect to claims 1-3 and 5-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current 
The Examiner has withdrawn the previous rejection of claims 15-16 and 20, and has indicated the claims as allowable over the prior art of record.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791